Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with D. Scott Moore on 04/15/2021.
The application has been amended as follows:

In the claim:
Rewrite the following claim:
A microwave antenna, comprising:
an antenna housing;
a radome fabric attached to the housing and being configured to pass microwave electromagnetic signals therethrough, the radome fabric having an opening formed therein; and
a vent component attached to the radome fabric so as to cover the opening in the radome fabric when the radome fabric is viewed from an elevation view in a direction parallel to an axis extending through and perpendicular to the opening in the radome fabric, the vent component being configured to allow air to pass between the atmosphere and the antenna housing;
wherein the vent component comprises a plurality of attachment portions and a plurality of vent portions, the plurality of attachment portions and the plurality of vent portions being arranged in alternating fashion, respectively, around at least part of a perimeter of the vent component:
wherein each of the plurality of attachment portions is bonded to the radome fabric; and


as follows:

Claim 1	A microwave antenna, comprising:
an antenna housing;
a radome fabric attached to the housing and being configured to pass microwave electromagnetic signals therethrough, the radome fabric having an opening formed therein; and
a vent component attached to the radome fabric so as to cover the opening in the radome fabric when the radome fabric is viewed from an elevation view in a direction parallel to an axis extending through and perpendicular to the opening in the radome fabric, the vent component being configured to allow air to pass between the atmosphere and the antenna housing;
wherein the vent component comprises a plurality of attachment portions and a plurality of vent portions, the plurality of attachment portions and the plurality of vent portions being arranged in alternating fashion, respectively, around at least part of a perimeter of the vent component;
wherein each of the plurality of attachment portions is bonded to the radome fabric; and
wherein each of the plurality of vent portions overlaps the radome fabric and is not bonded to the radome fabric so as to be configured to allow the air to pass between the atmosphere and the antenna housing.






Allowable Subject Matter
Claims 1, 3-4, 7-10, 12-15, 34-36 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “wherein the vent component comprises a plurality of attachment portions and a plurality of vent portions, the plurality of attachment portions and the plurality of vent portions being arranged in alternating fashion, respectively, around at least part of a perimeter of the vent component; wherein each of the plurality of attachment portions is bonded to the radome fabric; and wherein each of the plurality of vent portions overlaps the radome fabric and is not bonded to the radome fabric so as to be configured to allow the air to pass between the atmosphere and the antenna housing”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lipkin (US 5363115), Glabe (US 20110050516) and Lebayon (US 20170125915). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lipkin, Glabe and Lebayon to include features of amended claim 1.
Dependent claims 3-4, 7-9, 15 and 34-35 are considered to be allowable by virtue of their dependencies on claim 1.

Regarding claim 10, prior art of record or most closely prior art fails to disclose, “wherein the vent component comprises: a base portion that is attached to the radome fabric, the base portion having an opening therein; and a cover portion that is attached to the base portion and overlaps the opening in the base portion so as to be configured to allow the air to pass between the atmosphere and the antenna housing”. These features reflect the application’s invention and are not taught by the pertinent prior arts Lipkin (US 5363115), Glabe (US 20110050516) and Lebayon (US 20170125915). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Lipkin, Glabe and Lebayon to include features of amended claim 10.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845